DETAILED ACTION
1.	Claims 1, 2, 4, 5, 7-19, and 32 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 2/8/2021 is considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the swipe input”.  It is unclear whether the claimed ‘the swipe input’ is an additional ‘swipe input’ or is meant to refer to one of the two claimed ‘seamless swipe inputs’ recited in claim 1.  Accordingly, as “the swipe input” is unclear, the claim is rendered indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 11, 13, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1) and further in view of Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), and Kim (US 2014/0267091 A1), hereinafter referred to as Kim3.

In regard to claim 1, Myers discloses an electronic device, comprising: 
a flexible display (Paragraph 0007 lines 4-9 and Paragraphs 0041: flexible display with portions on front, sides, and back); 
and at least one processor (Paragraph 0037 and Paragraph 0071) , 
wherein the flexible display including a first main area disposed at a front surface of the electronic device, a second main area disposed at a rear surface of the electronic device and a sub-area extended from the first main area and the second main area, wherein at least part of the sub-area has a rounded shape (Figs 3-5, Fig. 7, Paragraph 0041, Paragraph 0044, Paragraph 0055 lines 31-32, Paragraphs 57-59, and Paragraph 0061 lines 1-2: continuous display around the device which includes a front main area (portion visible on front), back main area (portion visible from back side), sub area (portion visible on edges), where edge displays can have a curved shape as described and illustrated. As the display is continuous, the portion on the edge will extend from the front portion and back portion), 

display a plurality of icons corresponding to an application or a specific function in the sub-area of the flexible display (Fig. 15, Paragraph 0046, Paragraph 0047 lines 26-32, Paragraph 0059, and Paragraph 0078 lines 1-10: virtual buttons displayed on edge display(s) for selecting software applications), 
detect an input for selecting at least one icon of the plurality of icons in the sub-area in which the plurality of icons are displayed (Paragraph 0078 lines 10-13: touch input to button), 
execute the application or the specific function corresponding to the selected at least one icon (Paragraph 0078 lines 10-13: software application is activated).
While Myers teaches the first and second main areas, detect an input for selecting at least one icon of the plurality of icons in the sub-area in which the plurality of icons are displayed, and execute the application or the specific function corresponding to the selected at least one icon, they fail to show the detect a seamless swipe input of the selected at least one icon to the first main area or the second main area and display a screen according to the execution in one of the first main area or the second main area in which the swipe input is terminated, as recited in the claims.  Mits teaches a flexible display similar to that of Myers.  In addition, Mits further teaches 
detect a (flick) swipe input of a selected icon in a sub area to a main area of a plurality of main areas and displaying information corresponding to the icon in the main area in which the swipe is directed (Paragraph 0092 and Paragraph 0107). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers and Mits before him before the effective filing date of the claimed invention, to modify the first and second main areas, detect an input for selecting at least one icon of the plurality of icons in the sub-area in which the plurality of icons are displayed, and execute the application or the specific function corresponding to the selected at least one icon taught by Myers to include the detect a swipe input of a (Paragraphs 0107-0108). Further, the combination would provide greater flexibility to the user as to where selected information is displayed, therefore allowing the user to operate the device in a way that satisfies their needs and desires.
While the combination of Myers and Mits teaches detect a seamless swipe input of the selected at least one icon and display a screen according to the execution in one of the first main area or the second main area in which the swipe input is directed, they fail to explicitly show the to the first main area or the second main area through the sub-area and in one of the first main area or the second main area in which the swipe input is terminated, as recited in the claims.  Kwak teaches a flexible display similar to that of Myers and Mits.  In addition, Kwak further teaches
detecting a direction of  a flick gesture from a sub area to a main area by detecting a touch starting from the sub area and then terminating on the main area (Fig. 69, Paragraph 361, and Paragraph 0362 lines 5-9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, and Kwak before him before the effective filing date of the claimed invention, to modify the detect a seamless swipe input of the selected at least one icon and display a screen according to the execution in one of the first main area or the second main area in which the swipe input is directed taught by Myers and Mits to include the detecting a direction of a flick gesture from a sub area to a main area by detecting a touch starting from the sub area and then terminating on the main area of Kwak, in order to obtain detect a seamless swipe input of the selected at least one icon to the first main area or the 
While Myers suggests extending a user interface displayed on the sub-area (Paragraph 0059 lines 10-16) and the combination teaches seamless swipe inputs, they fail to show the detect a seamless swipe input of a user interface displayed on the sub-area, and extend the user interface to a partial or entire one of the first main area or the second main area in which the swipe input is terminated according to an area in which detection of the swipe input terminated, as recited in the claims.  Kim3 teaches flexible display similar to that of Myers.  In addition, Kim3 further teaches 
extending a sub-area to a partial area of main area in response to a swipe input to the main area (Fig. 13 and Paragraph 0136 lines 3-7: size of sub-area (third display area) can be increased by extending it to  a main area (second display area) using a drag input).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, and Kim3 before him before the effective filing date of the claimed invention, to modify the extending a user interface displayed on the sub-area and the seamless swipe inputs taught by the combination of Myers, Mits, and Kwak to include the extending a sub-area to a partial area of main area in response to a swipe input to the main area of Kim3, in order to obtain wherein the at least one processor is configured to control to: detect a seamless swipe input of a user interface displayed on the sub-area, and extend the user interface to a partial or entire one of the first main area or the second main area in which the swipe input is terminated according to an area in which detection of the swipe (Paragraph 0137).  

In regard to claim 2, Myers discloses wherein the sub-area is an area extended from one of the first main area and the second main area to enclose at least one side surface of the electronic device, and wherein, in the flexible display, the first main area, the second main area and the sub-area are integrally formed (Figs 3-5, Paragraph 0041, Paragraph 0044 lines 10-13, and Paragraphs 57-59: continuous display around the device which includes a front main area (portion visible on front), back main area (portion visible from back side), sub area (portion visible on edges)).

In regard to claim 4, Myers discloses wherein the sub-area includes: 
a first sub-area comprising an area extended from the first main area and an area extended from the second main area spaced at a predetermined gap from the area extended from the first main area (Figs. 4-5, Paragraph 0041, Paragraph 0044, Paragraph 0057, and Paragraph 0059 lines 1-10: edge display has inactive portion between a front main area of the device); 
and a second sub-area extended from the first main area to be connected to the second main area (Figs. 4-5, Paragraph 0041, Paragraph 0044, Paragraph 0057, and Paragraph 0059 lines 1-10: edge displays connect the front and back areas of the device).

In regard to claim 5, Myers discloses wherein the at least one sub-area comprises a curved surface in at least a portion thereof (Figs 4 and 5 and Paragraph 0057 lines 4-8: display curves around side of device).

(Myers Fig. 4, Fig. 5, Paragraph 0058, and Paragraph 0059: sub-area extends to edge of main areas in the direction of an input, such as extending in a right/left direction which the same direction as the right/left flick (swipe) to a main area).

In regard to claim 13, Myers discloses wherein the at least one processor is configured to control to terminate display of the second sub-area area when detecting at least one of drag or swipe on at the second sub-area of the flexible display configured to display a plurality of icons (Paragraph 0078: application icons replaced function buttons associated with the selected application).

In regard to claim 32, medium claim 32 corresponds generally to device claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

6.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1) and further in view of Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), Kim (US 2014/0267091 A1), hereinafter referred to as Kim3, and Kim et al. (US 2013/0300697 A1), hereinafter referred to as Kim2.

In regard to claims 7 and 8, while Myers, Mits, Kwak, and Kim3 teaches the processor, the first main area, the second main area, sub-area, and swipe inputs from sub-area to the main areas, they fail to show the temporarily store data corresponding to a selected at least one content, and share, when another application is being executed in another main area in which the swipe input is detected, data of 
selecting content on a main display, temporarily storing the selected content in a clipboard, providing a representation of the selected content in a sub-area, and utilizing a swipe input of the selected content from the sub-area to an application in a main area to share the data of the content with the application in the main area (Figs. 19-23 and Paragraphs 0116-0125). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, Kim3, and Kim2 before him before the effective filing date of the claimed invention, to modify the processor, the first and second main areas, sub-area, and swipe inputs from sub-area to the main area taught by Myers, Mits, Kwak, and Kim3 to include the selecting content on a main display, temporarily storing the selected content in a clipboard, providing a representation of the selected content in a sub-area, and utilizing a swipe input of the selected content from the sub-area to an application in a main area to share the data of the content with the application in the main area of Kim2, in order to obtain wherein the at least one processor is configured to control to: temporarily store data corresponding to the selected at least one content, and share, when another application is being executed in another main area in which the swipe input is detected, data of the selected at least one content with the other application.  It would have been advantageous for one to utilize such a combination as extending the functionality of the sub-area to allow the user to perform the well-known clipboard function, whereby the clipped content is visual to the user without obscuring application data, therefore providing enhanced functionality and control to the user. Further, one skilled I the art would recognize that they could leverage the sub-area of Myers, Mits, Kwak, and Kim3 to perform functions similar to those performed by Kim2 using the sub-area as a simple substitution. 


9, 10, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1), Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), Kim (US 2014/0267091 A1), hereinafter referred to as Kim3, and further in view of Kim et al. (US 10133394 B2). 

	In regard to claim 9, while Myers, Mits, Kwak, and Kim3 display a screen according to the execution in one of the first main area or the second main area in which the swipe input is terminated, they fail to show the detect a screen conversion input in a state in which a screen related to the application or the specific function is displayed in one of the first main area or the second main area in which the swipe input is detected, and convert the displayed screen to a screen displayed in another main area based on the screen conversion input, as recited in the claims.  Kim teaches a flexible display similar to that of Myers, Mits, Kwak, and Kang.  In addition, Kim further teaches
	detecting a screen conversion input to move a screen from one display area to another display area (Column 37 lines 1-21).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, Kim3, and Kim before him before the effective filing date of the claimed invention, to modify the display a screen according to the execution in one of the first main area or the second main area in which the swipe input is terminated taught by Myers, Mits, Kwak, and Kim3 to include the detecting a screen conversion input to move a screen from one display area to another display area of Kim, in order to obtain detect a screen conversion input in a state in which a screen related to the application or the specific function is displayed in one of the first main area or the second main area in which the swipe input is detected, and convert the displayed screen to a screen displayed in another main area based on the screen conversion input.  It would have been advantageous for one to utilize such a combination as maximizing space usability, as suggested by Kim (Column 1 lines 66-67).  Further, 

In regard to claim 10, while Myer, Mits, Kwak, and Kim3 teaches the processor, the main area, sub-area, another main area, and swipe inputs from sub-area to other main area, they fail to show the display a plurality of plates configured to classify and display an object corresponding to a content on another main area when the swipe input is detected, detect a selection input to one object displayed in one plate of the plurality of plates, detect swipe to the other main area, and display a content corresponding to the object in the other main area or to share data of the content, and wherein the plurality of plates each correspond to an application or a function, as recited in the claims.  Kim teaches flexible display similar to that of Myers, Mits, Kwak, and Kim3.  In addition, Kim further teaches
display a plurality of plates, in a sub-area, corresponding to applications which are configured to classify and display an object corresponding to content on main area, selecting a plate in the sub-area, and display content corresponding to the object of the plate in a main area (Fig. 16 and Column 32 lines 14-43). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, Kim3, and Kim before him before the effective filing date of the claimed invention, to modify the processor, the main area, sub-area, another main area, and swipe inputs from sub-area to other main area taught by Myers, Mits, Kim3, and Kang to include the display a plurality of plates, in a sub-area, corresponding to applications which are configured to classify and display an object corresponding to content on main area, selecting a plate in the sub-area, and display content corresponding to the object of the plate in a main area of Kim, in order to obtain display a plurality of plates configured to classify and display an object corresponding to a content on another main area 

In regard to claims 14, 16, 18, and 19, while Myers, Mits, Kwak, and Kim3 teach the sub area, the main area, displaying function controls in the sub area, and displaying information related in the main area they fail to show the a transceiver configured to communicate with an external electronic device, wherein the at least one processor is configured to control to: display a user interface corresponding to a function related to the external electronic device in the at least one sub-area of the flexible display when the at least one processor detects a connection to an external electronic device, detect an input on the displayed user interface, and display information related to the external electronic device in one of the first main area or the second main area of the flexible display according to the detected input on the displayed user interface, and controls the external electronic device according to the detected input on the displayed user interface, wherein the at least one processor is configured to control to detect an input on one of the first main area, the second main area or the sub-area, extend one of the main area or the sub-area according to the input on one of the main area or the sub-area, and display a user interface corresponding to a function related to the outer external electronic device in the extended area,  wherein the at least one processor is configured to control to display a user interface 
a transceiver configured to communicate with an external electronic device, display a user interface corresponding to a function related to the external electronic device in the sub-area of the flexible display when the at least one processor detects a connection to an external electronic device, detect an input on the displayed user interface, and display information related to the external electronic device in a main area of a flexible display according to the detected input on the displayed user interface, and controls the external electronic device according to the detected input on the displayed user interface (Column 11 lines 44-55 and Column 29 lines 23-56: controlling another electronic apparatus by providing menu icons associated with electronic apparatus, which are selected to cause information display in the front display and provides control the electronic apparatus); 
wherein the at least one processor is configured to control to detect an input on the at least one of the main area or the sub-area, extend the at least one of the main area or the sub-area according to the input on the at least one of the main area or the sub-area, and display a user interface corresponding to a function related to the outer external electronic device in the extended area (Column 29 lines 49-52: pop-up window displayed in response to input of a menu icon);  
wherein the at least one processor is configured to control to display a user interface corresponding to a function related to the external electronic device in at the sub-area in one form of a (Fig. 13 and Column 29 lines 49-52: portrait mode); 
and wherein the at least one processor is configured to control to display a user interface corresponding to a function related to the external electronic device in at least one area of the main area and the sub-area of the flexible display of the electronic device according to a function or a service related to the external electronic device (Fig. 13 and Column 29 lines 49-52: menu icons displayed in lateral display and pop-up displayed in front display). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, Kim3, and Kim before him before the effective filing date of the claimed invention, to modify the displaying function controls in the sub area, and displaying information related in the main area taught by Myers, Mits, Kwak, and Kim3 to include the a transceiver configured to communicate with an external electronic device, display a user interface corresponding to a function related to the external electronic device in the sub-area of the flexible display when the at least one processor detects a connection to an external electronic device, detect an input on the displayed user interface, and display information related to the external electronic device in a main area of a flexible display according to the detected input on the displayed user interface, and controls the external electronic device according to the detected input on the displayed user interface; wherein the at least one processor is configured to control to detect an input on the at least one of the main area or the sub-area, extend the at least one of the main area or the sub-area according to the input on the at least one of the main area or the sub-area, and display a user interface corresponding to a function related to the outer external electronic device in the extended area; wherein the at least one processor is configured to control to display a user interface corresponding to a function related to the external electronic device in at the sub-area in one form of a landscape mode, portrait mode, two hand mode, or one hand mode according to a function or a service related to the external electronic device, and wherein the at least one 

In regard to claim 15, Myers, Mits, Kwak, Kim3, and Kim teaches displaying a user interface corresponding to a function related to the external electronic device in the sub-area (see rejection of claim 14) and Kwak further teaches displaying user interface at a location in a sub-area based on a detected holding position (Figs 61-64 and Paragraphs 0335-0342: based on detected thumb positon when grasping the device, the items displayed in the sub-area are adjusted to be more easily selected). Therefore, the combination further teaches change and display a location that displays a user interface corresponding to a function related to the external electronic device in the sub-area corresponding to a holding position detected by the electronic device.
It would have been advantageous for one to utilize such a combination as a user may easily select a menu even if they grip the terminal device with different gestures, as suggested by Kwak (Paragraph 0334).  

In regard to claim 17, Myers discloses wherein, when at least one of the external electronic device or the electronic device provides a reproduction function, the at least one processor is configured to control to display a user interface related to the reproduction function in the sub-area (Fig. 8 and Paragraph 0066: “NOW PLAYING” text displayed in edge display with respect to media file being played back).

8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2013/0076649 A1), Mitsunaga (US 2016/0004376 A1), hereinafter referred to as Mits, Kwak et al. (US 2015/0015512 A1), Kim (US 2014/0267091 A1), hereinafter referred to as Kim3, and further in view of Terasaki et al. (US 2010/0033498 A1).


changing the color of a selected icon (Paragraph 0007).
It would have been obvious to one of ordinary skill in the art, having the teachings of Myers, Mits, Kwak, Kim3, and Terasaki before him before the effective filing date of the claimed invention, to modify the at least one icon selected from the plurality of icons taught by Myers, Mits, Kwak, and Kim3 to include the changing the color of a selected icon of Terasaki, in order to obtain wherein the at least one processor is configured to control to change a color of at least one icon selected from the plurality of icons.  It would have been advantageous for one to utilize such a combination as the user may intuitively understand which item is being selected, as suggested by Terasaki (Paragraph 0007 lines 7-9).  

Response to Arguments
9.	The claim amendments overcome the 35 U.S.C. 112 rejection of claim 16. Accordingly the 35 U.S.C. 112 rejection of claim 16 is withdrawn.

10.	Applicants arguments with respect to the prior art rejections of the pending claims have been fully considered but are moot in view of the claim amendments and new grounds of rejection. In view of the claim amendments, new grounds of ejections incorporating newly cited prior art reference Kim (US 2014/0267091 A1) are provided.  
	 


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173